Exhibit 10.2

WAIVER AND FIRST AMENDMENT

THIS WAIVER AND FIRST AMENDMENT, dated as of July 17, 2013 (this “First
Amendment”), to the Credit Agreement, dated as of August 22, 2012 (as the same
may from time to time be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among VOYETRA TURTLE BEACH,
INC., a Delaware corporation (the “Borrower”), VTB HOLDINGS, INC., a Delaware
corporation (“Holdings”), the various financial institutions and other Persons
from time to time party thereto (the “Lenders”) and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as administrative agent and collateral agent for the
lenders (in such capacity, the “Agent”).

The Obligors hereby request that the Agent and the Required Lenders agree to the
amendments and waivers provided for in this First Amendment and the Agent and
each of the Required Lenders is willing to agree to the waivers and amendments
pursuant to the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the agreements, provisions
and covenants herein contained, the parties to this First Amendment hereby
agree, on the terms and subject to the conditions set forth herein, as follows:

Section 1. Definitions. Unless otherwise specifically defined herein, each term
used herein that is defined in the Credit Agreement shall have the meaning
assigned to such term in the Credit Agreement.

Section 2. Waiver. Pursuant to Section 9.2 of the Credit Agreement, the Borrower
shall not permit the Fixed Charge Coverage Ratio for any Rolling Period to be
less than 1.20 to 1.0. The Fixed Charge Coverage Ratio for the Fiscal Year ended
December 31, 2012 is less than 1.20 to 1.0, which constitutes an Event of
Default under Section 11.1(c) of the Credit Agreement (the “Current Violation”).
The Borrower has requested that the Lenders waive the Event of Default that has
occurred under Section 11.(c) of the Credit Agreement as a result of the Current
Violation. Effective as of the First Amendment Effective Date (as defined
below), and subject to the terms and conditions set forth in this First
Amendment, the Lenders hereby waive the Event of Default that exists under
Section 11.1(c) of the Credit Agreement that has occurred solely as a result of
the Current Violation.

Section 3. Amendments.

(a) Section 1.1 of the Credit Agreement is hereby amended to add the following
new definition in alphabetical order:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

(b) The definition of “Revolving Loan Commitment Amount” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Revolving Loan Commitment Amount” means a maximum principal amount of
$28,000,000 or, upon receipt by the Borrower of net cash proceeds in excess of
$10,000,000 from the issuance of Subordinated Debt to the extent permitted
hereunder on or before August 30, 2013, $55,000,000, as such amount may be
permanently reduced from time to time pursuant to Section 2.2.



--------------------------------------------------------------------------------

(c) The definition of “Subordinated Debt” in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“Subordinated Debt” means any Indebtedness that has been subordinated to the
prior payment in full of the Obligations pursuant to a written agreement or
written terms acceptable to the Agent in its sole discretion. Notwithstanding
the foregoing, (i) the Subordinated Debt shall be provided by a Person
acceptable to the Agent, (ii) the Subordinated Debt shall be made pursuant to
terms and documentation acceptable to the Agent, and shall not (A) mature prior
to the first anniversary of, or in the case of a lender which is not an
Affiliate of the Borrower, prior to 180 days after, the later of the Term Loan
Maturity Date and the Revolving Loan Termination Date, (B) require any cash
principal payments or cash interest payments prior to the first anniversary of,
or in the case of a lender which is not an Affiliate of the Borrower, prior to
180 days after, the later of the Term Loan Maturity Date and the Revolving Loan
Termination Date, (C) be secured by any Lien unless the Subordinated Debt is
payable to a lender which is not an Affiliate of the Borrower and any lien is
fully subordinated to the Liens of the Agent and the Lenders, and (D) be
guaranteed by any Person unless such Person guarantees the Obligations, and
(iii) the subordination agreement governing the Subordinated Debt shall provide
a permanent standstill.

(d) Section 7.2(b) of the Credit Agreement is hereby amended by replacing the
phrase “one hundred twenty (120) days after the end of each Fiscal Year” with
“one hundred twenty (120) days after the end of each Fiscal Year (or, solely in
the case of Fiscal Year 2012, two hundred forty-two (242) days after the end of
such Fiscal Year)”.

(e) Section 9.2 of the Credit Agreement is hereby amended by inserting the
following at the end thereof:

Notwithstanding anything set forth herein to the contrary, the parties hereby
acknowledge and agree that the financial covenant set forth in this Section 9.2
shall not apply solely with respect to the Fiscal Quarter ended June 29, 2013;
provided that the compliance certificate delivered in accordance with
Section 7.2 with respect to such period shall include a calculation of the
financial covenant set forth in this Section 9.2 of the Credit Agreement but
solely for informational purposes. For the avoidance of doubt, the Borrower
shall be required to comply with the financial covenant set forth in this
Section 9.2 for the quarter ended September 28, 2013 and all such periods
thereafter.

(f) A new Section 9.4 is hereby inserted after Section 9.3 of the Credit
Agreement as follows:

Section 9.4 Minimum EBITDA. The Borrower shall not permit EBITDA for the
twelve-month period ending on June 29, 2013 to be less than $37,000,000.

(g) Section 10.2(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(b) to the extent initially incurred on or before August 30, 2013, Subordinated
Debt in an aggregate principal amount at any time outstanding not to exceed
$15,000,000; provided that such Subordinated Debt (i) is on terms and conditions
satisfactory to the Agent in its sole discretion and (ii) is provided by the
Sponsor or a third party satisfactory to the Agent in its sole discretion;



--------------------------------------------------------------------------------

(h) Section 10.3 of the Credit Agreement is hereby amended by (i) inserting a
new clause (o) of such definition that reads “Liens incurred in connection with
Subordinated Debt permitted by Section 10.2(b) to the extent such Liens are
permitted pursuant to the subordination agreement applicable to such
Subordinated Debt;” and (ii) renaming the existing clauses (o) and (p) of such
definition as (p) and (q), respectively.

(i) A new Section 13.24 is hereby inserted after Section 13.23 of the Credit
Agreement as follows:

Section 13.24 Hedging Obligations. Notwithstanding any provision hereof or in
any other Credit Document to the contrary, in the event that any Obligor is not
an “eligible contract participant” as such term is defined in Section 1(a)(18)
of the Commodity Exchange Act, as amended, at the time (i) any transaction is
entered into under any Secured Hedging Agreement or (ii) such Person becomes an
Obligor hereunder, and the effect of the foregoing would be to render any
Guaranty Obligations of such Person violative of the Commodity Exchange Act,
none of the Obligations, the Secured Obligations (as defined in any Security
Agreement or Pledge Agreement) and the Guaranteed Indebtedness (as defined in
any Guaranty Agreement) of such Person shall include (x) in the case of clause
(i) above, such transaction and (y) in the case of clause (ii) above, any
transactions outstanding under any Secured Hedging Agreement as of the date such
Person becomes an Obligor hereunder.

Section 4. Representations and Warranties. Each Obligor represents and warrants
to the Agent and each Lender that:

(a) such Obligor has the legal power and authority to execute and deliver this
First Amendment;

(b) after giving effect to this First Amendment, no Default or Event of Default
exists under the Credit Agreement, nor will any occur immediately after the
execution and delivery of this First Amendment or by the performance or
observance of any provision hereof, nor will any occur immediately after the
effectiveness of this First Amendment; and

(c) such Obligor has no claim or offset against, or defense or counterclaim to,
any obligations or liabilities of such Obligor under the Credit Agreement or any
other Credit Document.

Section 5. Effectiveness.

(a) Conditions to Effectiveness. The effectiveness of this First Amendment is
subject to the satisfaction of the following conditions precedent:

(i) the Agent shall have received counterparts of this First Amendment that,
when taken together, bear the signatures of the Obligors, the Agent and the
Required Lenders;

(ii) after giving effect to this First Amendment, (A) there shall exist no
Default or Event of Default and (B) all representations and warranties of the
Obligors contained herein or in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the First Amendment
Effective Date, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made;



--------------------------------------------------------------------------------

(iii) the Agent shall have received (A) for the benefit of the Lenders, the fees
required to be paid by the Borrower pursuant to Section 6 below, (B) for the
benefit of PNC Capital Markets LLC (the “Lead Arranger”), the fees required to
be paid by the Borrower pursuant to the Waiver and First Amendment Fee Letter,
dated as of July 17, 2013, among the Agent, the Lead Arranger and the Borrower,
(C) all documented out-of-pocket expenses (including reasonable fees and
disbursements of counsel to the Agent) in connection with the preparation,
negotiation and effectiveness of this First Amendment and the other documents
being executed or delivered in connection herewith, and (D) any other amounts
due and payable by the Borrower hereunder or under the Credit Agreement on or
prior to the First Amendment Effective Date; and

(iv) the Agent shall have received such additional documents, instruments and
information as the Agent may reasonably request to effect the transactions
contemplated hereby.

(b) First Amendment Effective Date. This First Amendment shall be effective on
the date upon which the conditions precedent set forth in Section 5(a) above are
satisfied (the “First Amendment Effective Date”).

Section 6. Fees. As consideration for the waivers and amendments to the Credit
Agreement contemplated by this First Amendment, the Borrower shall pay to the
Agent, for the benefit of each Lender party hereto, an amendment fee in an
amount equal to 12.5 basis points times the amount of such Lender’s Commitment,
which amendment fee shall be fully earned and be due and payable on the First
Amendment Effective Date.

Section 7. Waiver. Each Obligor, by signing below, hereby waives and releases
the Agent and each of the Lenders and their respective Affiliates from any and
all claims, offsets, defenses and counterclaims of which such Obligor is aware,
such waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

Section 8. Entire Agreement. This First Amendment, together with the Credit
Agreement and the other Credit Documents, integrate all the terms and conditions
mentioned herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 9. Effect of First Amendment. Except as expressly set forth herein, this
First Amendment shall not by implication or otherwise limit, impair, constitute
a waiver of, amend, or otherwise affect the rights and remedies of the Lenders
or the Agent under the Credit Agreement or any other Credit Document, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Obligor to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Credit Document in
similar or different circumstances. This First Amendment shall apply and be
effective with respect to the matters expressly referred to herein. After the
First Amendment Effective Date, any reference to the Credit Agreement shall mean
the Credit Agreement with such waivers and amendments effected hereby. This
First Amendment shall constitute a “Credit Document” for all purposes of the
Credit Agreement and the other Credit Documents.

Section 10. GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARDING TO PRINCIPLES OF CONFLICTS OF LAWS



--------------------------------------------------------------------------------

(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH OBLIGOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK GOVERNS THIS FIRST AMENDMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS.

Section 11. JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS FIRST AMENDMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS FIRST AMENDMENT OR ANY OF THE
OTHER CREDIT DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS
OR OTHER MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 12. Counterparts. This First Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
signature page of this First Amendment by facsimile transmission or e-mail shall
be effective as delivery of a manually executed counterpart hereof.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and year first written above.

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as the Agent By:  

/s/ Keven Larkin

Name:   Keven Larkin Title:   Vice President SILICON VALLEY BANK, as a Lender
By:  

 

Name:  

 

Title:  

 

CITIBANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 

NATIONAL PENN BANK, as a Lender By:  

 

Name:  

 

Title:  

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

 

Name:  

 

Title:  

 

FIRST NIAGARA BANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and year first written above.

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as the Agent By:  

 

Name:  

 

Title:  

 

SILICON VALLEY BANK, as a Lender By:  

/s/ Michael Shuhy

Name:  

Michael Shuhy

Title:  

Vice President

CITIBANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 

NATIONAL PENN BANK, as a Lender By:  

 

Name:  

 

Title:  

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

 

Name:  

 

Title:  

 

FIRST NIAGARA BANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and year first written above.

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as the Agent By:  

 

Name:  

 

Title:  

 

SILICON VALLEY BANK, as a Lender By:  

 

Name:  

 

Title:  

 

CITIBANK, N A., as a Lender By:  

/s/ Brian G. Williams

Name:  

Brian G. Williams

Title:  

S.V.P

NATIONAL PENN BANK, as a Lender By:  

 

Name:  

 

Title:  

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

 

Name:  

 

Title:  

 

FIRST NIAGARA BANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and year first written above.

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as the Agent By:  

 

Name:  

 

Title:  

 

SILICON VALLEY BANK, as a Lender By:  

 

Name:  

 

Title:  

 

CITIBANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 

NATIONAL PENN BANK, as a Lender By:  

/s/ Alfred J. Doody

Name:  

Alfred J. Doody

Title:  

Vice President

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

 

Name:  

 

Title:  

 

FIRST NIAGARA BANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ Masaki Sone

Name:   Masaki Sone Title:   Managing Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and year first written above.

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as the Agent By:  

 

Name:  

 

Title:  

 

SILICON VALLEY BANK, as a Lender By:  

 

Name:  

 

Title:  

 

CITIBANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 

NATIONAL PENN BANK, as a Lender By:  

 

Name:  

 

Title:  

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

 

Name:  

 

Title:  

 

FIRST NIAGARA BANK, N.A., as a Lender By:  

/s/ Troy Jellerette

Name:  

Troy Jellerette

Title:  

Vice President



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK, as a Lender By:  

/s/ Ellen S. Frank

Name:  

Ellen S. Frank

Title:  

Senior Vice president

TD BANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 

M&T BANK, as a Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK, as a Lender By:  

 

Name:  

 

Title:  

 

TD BANK, N.A., as a Lender By:  

/s/ Robert Ehrlich

Name:  

Robert Ehrlich

Title:  

Vice President

M&T BANK, as a Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK, as a Lender By:  

 

Name:  

 

Title:  

 

TD BANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 

M&T BANK, as a Lender By:  

/s/ Chris Tesla

Name:  

Chris Tesla

Title:  

Vice President



--------------------------------------------------------------------------------

VOYETRA TURTLE BEACH, INC. VTB HOLDINGS, INC. By:  

/s/ Bruce Murphy

Name:   Bruce Murphy Title:   CFO